NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       AUG 25 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ORLANDO BLACKWELL,                                No. 15-16630

                    Plaintiff-Appellant,           D.C. No. 2:13-cv-02036-TLN-EFB

    v.
                                                   MEMORANDUM*
 D. DOSUELLA; et al.,

                    Defendants-Appellees.

                      Appeal from the United States District Court
                         for the Eastern District of California
                       Troy L. Nunley, District Judge, Presiding

                              Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         California state prisoner Orlando Blackwell appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim under Federal

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule of Civil Procedure 12(b)(6). Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir.

2011). We affirm.

      The district court properly dismissed Blackwell’s action because Blackwell

failed to allege facts sufficient to show that defendants were deliberately

indifferent to his ruptured Achilles tendon. See Toguchi v. Chung, 391 F.3d 1051,

1057 (9th Cir. 2004) (prison officials are deliberately indifferent only if they know

of and disregard an excessive risk to inmate health; neither a difference of opinion

concerning the course of treatment nor mere negligence in diagnosing or treating a

medical condition amounts to deliberate indifference); see also Nat’l Ass’n for the

Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

(9th Cir. 2000) (in determining whether a complaint states a claim for relief, a

court may consider facts contained in documents attached to the complaint).

      We do not consider facts or documents not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”). Further,

we do not consider issues or arguments not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

                                          2                                    15-16630
      We reject as without merit Blackwell’s contentions that the district court’s

application of Rule 12(b)(6) violated his First Amendment or Fourteenth

Amendment rights.

      We treat Blackwell’s motion to file an oversized reply brief (Docket Entry

No. 20) as a motion to file an oversized and supplemental reply brief, and grant the

motion. The Clerk shall file the supplemental reply brief at Docket Entry No. 19.

      AFFIRMED.




                                         3                                   15-16630